Citation Nr: 1737322	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  07-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for status-post fracture of the right tibia, rated at 30 percent prior to August 11, 2005, for impairment of the tibia and fibula, 100 percent for total knee replacement from August 11, 2005, to October 1, 2006, and 30 percent from October 1, 2006, for residuals of a total knee replacement.

2.  Entitlement to a rating in excess of 20 percent for a right elbow disability.  

3.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from September 1969 to March 1971 and July 1974 to January 1993.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was most recently before the Board in December 2016, when it was remanded for additional development.  


FINDINGS OF FACT

1.  Prior to August 11, 2005, the status-post tibia fracture did not result in nonunion with loose movement, limitation of extension to greater than 20 degrees, or limitation of flexion to fewer than 90 degrees; from January 12, 2005, to August 11, 2005, the status-post tibia fracture resulted in at worst mild instability.   

2.  The status-post knee replacement has not resulted in severe pain or weakness, ankylosis, or limitation of extension to greater than 20 degrees but since May 21, 2009, it has resulted in looseness of motion. 

3.  The right elbow disability has resulted in flexion limited to 70 degrees but not flexion limited to 55 degrees, extension limited to 100 degrees, favorable ankylosis at an angle between 90 and 70 degrees, loss of supination and pronation, flail joint, false flail joint, or nonunion of the ulna with false movement and loss of bone substance.  

4.  The right hip disability does not result in limitation of flexion to 30 degrees, limitation of abduction to 10 degrees, ankylosis, impairment of the femur, flail joint, or a leg length discrepancy measuring at least 3.2 centimeters.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for knee instability from January 12, 2005, to August 11, 2005, and the criteria for a rating of 40 percent for knee impairment with looseness of motion, status-post knee replacement, from May 21, 2009, have been met; the criteria for an increased rating for status-post tibia fracture with knee impairment have otherwise not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5257, 5262 (2016).  

2.  The criteria for a 30 percent rating, but no higher, for a right (major) elbow disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2016).  

3.  The criteria for an initial rating in excess of 10 percent for a right hip disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including records associated with Social Security Administration (SSA) benefits.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Veteran was provided examinations to determine the nature and severity of the disabilities, most recently in 2017.  The February 2017 VA examination record includes findings consistent with Correia v. McDonald, 28 Vet. App. 158 (2016).  Notably, the examiner reported that range of motion testing was conducted both actively and passively on each knee, hip, and elbow, and the record includes findings about pain on weight-bearing.  The Board finds the record adequately depicts the effect of pain and other symptoms on function and is adequate to rate the disabilities.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).    

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  With respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016); Johnson v. Brown, 9 Vet. App. 7 (1996).

Analysis

Status-Post Fracture of the Right Tibia

An April 2003 VA examination record reveals the Veteran's history of chronic pain in the right lower leg, and pain, swelling, and diminished range of motion in the right knee.  He also reported difficulty bearing weight and ambulating.  Examination revealed normal motor function.  There was a well-healed scar measuring 13 centimeters in length.  Range of motion testing revealed motion from 20 to 95 degrees; the Veteran was unable to extend less than 20 degrees.  Motion was limited by pain.  Drawer and McMurray tests were normal, and there was marked crepitus with motion.  X-ray imaging showed status-post midshaft fracture of the tibia with osseous union but residual cortical deformity, normal fibula, and osteoarthropathy of the knee joint with features of patellar chondromalacia and chondrocalcinosis.

A June 2004 medical report reveals the Veteran's history that he could walk three to five miles and stand for eight hours.  The record notes that the Veteran was able to squat and rise without pain or difficulty.  Gait was normal.  An August 2004 VA treatment record reveals the Veteran's history of falling after his right knee locked.  A September 2004 non-VA evaluation report reveals the Veteran's history of right knee locking.  He also reported "buckling" which caused him to fall.  Examination revealed motion from 0 to at least 90 degrees.  Lachman test was negative, and there was no valgus or varus laxity.  A December 2004 private treatment record reveals the Veteran's history of recurrent right knee effusion and swelling.  The Veteran reported recently twisting the right knee, resulting in swelling and popping.  A December 2004 VA evaluation record reveals findings of full extension and flexion to 90 degrees.  

A January 2005 private treatment record reveals the Veteran's history of increased right knee pain and feelings of instability since falling on the knee earlier that year.  Examination revealed motion from 5 to 110 degrees.  There was no significant instability to anterior drawer or varus or valgus stress.  There was mild pseudolaxity in varus due to osteoarthritis.  A February 2005 private treatment record reveals motion from 5 to 110 degrees.  

A November 2006 VA examination record reveals the Veteran's history of tightness of the right knee that he estimated as 5-6/10.  He denied pain or flares.  He denied swelling or stiffness since the total knee replacement and indicated that the knee was stable without weakness, fatigue, or lack of endurance.  Examination revealed no tenderness, edema, effusion, weakness, redness, or heat.  Active and passive range of motion was equal, with flexion to 110 degrees and full extension.  There was no pain with motion and no additional limitation after repetition.  There was no guarding or abnormal movement, and stability testing was normal.  Motor strength was full, though there was decreased effort during prone examination.  The Veteran was noted to have a 25-centimeter longitudinal scar.  

An August 2007 treatment record reveals that the right knee had full range of motion without laxity.  

A May 2009 VA examination record reveals the Veteran's history of "some looseness" in the right knee and popping with any movement, for which he used a brace.  He also reported constant pain, stiffness and weakness, and swelling, heat, and redness "from time to time."  Examination revealed "gross" deformity.  The Veteran had extension to -15 degrees and flexion to 110 degrees.  There was popping on lateral stability movement with looseness of the total knee.  

An August 2009 treatment record reveals the Veteran's history of instability symptoms in the right knee.  Examination revealed motion from 0 to 130 degrees and mild symmetric laxity to varus and valgus.  A September 2009 medical statement reveals that the Veteran had "some" symptoms of laxity in the right knee.  An October 2009 treatment record indicates that gait and stance were normal.  

A February 2017 VA examination record reveals history of right knee pain and intermittent giving way and locking.  There were flares manifested by marked pain after activity.  The Veteran was unable to run and walked slowly with a limp.  Range of motion testing revealed motion from 20 to 115 degrees.  The Veteran was unable to fully squat and reach objects on the floor.  There was evidence of pain with weight-bearing.  There was no change in range of motion after repetition.  Motor strength was full, and there was no atrophy.  There was 1+ anterior instability and medial instability but normal posterior stability and lateral stability.  The examiner found the Veteran had intermediate degree of residual weakness, pain, or limitation of motion after the total knee joint replacement.  

Prior to August 11, 2005, the right knee disability is rated at 30 percent under Diagnostic Code 5262 for malunion of the tibia and fibula with marked knee or ankle disability.  Diagnostic Code 5262 provides a 40 percent rating for nonunion of the tibia and fibula with loose motion requiring a brace.  After review of the evidence, the Board finds a higher rating is not warranted under Diagnostic Code 5262 because there is no evidence of nonunion of the tibia and fibula during this time.  The Board has considered whether there is any other schedular basis to assign a separate or higher rating based on knee impairment.  The Board notes that its analysis is limited to the knee impairment associated with the tibia fracture because the right ankle has been rated separately.  

The Board finds a separate 10 percent rating is warranted for instability effective from January 12, 2005, to August 11, 2005, based on the clinical finding of pseudolaxity as of January 12, 2005.  The Board finds assigning a separate rating does not result in pyramiding because the pseudolaxity is a new finding that was not contemplated when the 30 percent rating was assigned under Diagnostic Code 5262.  See September 2003 rating decision.  Cf. 38 C.F.R. § 4.14.  Notably, it appears the 30 percent rating was assigned based on limitation of motion due to pain and crepitus.  The Board finds a separate rating is not warranted prior to January 12, 2005.  Although the record includes a history of buckling in September 2004, clinical evaluation was normal regarding stability as of that date; there is no clinical evidence of instability prior to January 12, 2005.  Although the Veteran was competent to report his symptomatic history, the Board finds the history is less probative than the clinical findings of normal stability prior to January 12, 2005.  

The Board has considered whether a higher or separate rating is warranted based on limitation of motion.  Initially, the Board finds a separate rating is not available because it would result in impermissible pyramiding since the limitation of motion was explicitly considered in the assignment of the rating under Diagnostic Code 5262.  See 38 C.F.R. § 4.14.  The Board further finds a higher rating is not warranted by rating the knee impairment under the rating criteria for limitation of motion rather than impairment of the tibia and fibula.  The record consistently documents flexion to at least 90 degrees, which is too significant for even the noncompensable rating under Diagnostic Code 5260, and extension is never shown to be more limited than 20 degrees, which warrants at most a 30 percent rating.  

From October 1, 2006, the disability is rated under Diagnostic Code 5055, for status-post knee replacement.  Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, rate by analogy to Diagnostic Code 5256, 5261, or 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

On consideration of the evidence, the Board finds a 60 percent rating is not warranted under Diagnostic Code 5055.  Although the record reveals evidence of pain and functional limitation, there is insufficient evidence of severe pain or weakness to warrant the higher rating.  Motor strength is consistently full, and motion is not generally characterized as "markedly" painful.  Rather, the Veteran generally denies pain, with only a history of "marked" pain after activity in 2017.  Based on the Veteran's significant range of motion throughout this period and the normal strength, the Board finds the impairment does not approximate that contemplated by a higher rating under Diagnostic Code 5055.  This determination is consistent with the 2017 VA examiner's determination that the Veteran had intermediate impairment, status-post knee replacement.  

The Board has considered whether a higher rating is warranted by rating the condition by analogy.  Based on the evidence of looseness of motion and mild laxity warranting a brace, the Board finds a 40 percent rating is warranted under Diagnostic Code 5262 as of May 21, 2009, which is the first clinical evidence of "looseness" of the knee and use of a brace.  The Board finds a higher rating is not warranted under an alternate diagnostic code or diagnostic codes.  Initially, the Board notes that a higher rating is not warranted under Diagnostic Code 5256 because there is no evidence of ankylosis, or the approximation thereof.  Rather, the evidence consistently indicates that the Veteran maintains motion in the knee; there is no fixation.  A higher rating is also not warranted under Diagnostic Code 5261 because the evidence does not suggest extension limited beyond 20 degrees, as required for a higher rating.    

Finally, the Board has considered whether a separate rating is warranted.  Although the record includes findings of mild laxity and lateral instability, the Board has considered these findings in assigning the 40 percent rating for "looseness" of motion.  The Board finds assigning a separate rating under Diagnostic Code 5257 would result in pyramiding.  The Board has also considered whether the scarring warrants a separate rating, but finds one is not merited because the evidence indicates that the scarring does not affect at least 144 square inches, does not affect function, and is not unstable, deep, or painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7804 (2008); 73 Fed. Reg. 54708 (Sept. 23. 2008). 

Right Elbow Disability

An April 2003 VA examination record reveals the Veteran's history of constant pain, severe limitation of motion, and difficulty with daily function, including showering, driving, and performing personal hygiene.  He reported that he could not completely straighten the elbow or completely flex the elbow.  He also reported difficulty rotating his arm into a supination type of position.  Examination revealed a well-healed surgical scar measuring 10-centimeters in length.  The right elbow appeared enlarged.  The elbow would not extend below 40 degrees.  The elbow flexed from 40 to 120 degrees and was limited by severe pain.  Supination was 60 degrees, limited by pain, and pronation was 75 degrees, limited by pain.  

A September 2004 treatment record reveals that the Veteran could pronate and supinate the elbow at 90 degrees.  A December 2004 VA medical evaluation record reveals the Veteran's history of right elbow pain.  Range of motion of the elbow was noted to be minus 15 degrees extension and 35 degrees flexion.  

A November 2006 VA examination record reveals the Veteran's history of right elbow stiffness, weakness, fatigue, and lack of endurance.  He reported limitation after repeat use.  He added that he had difficulty performing hygiene tasks, including combing his hair.  Examination revealed flexion from 0 to 65 degrees and from 0 to 115 degrees.  The examiner noted that the Veteran was able to bear the full weight of his body on both elbows without complaint with direct compression against the examination table when asked to turn over while supine on the table.  The Veteran had pronation to 90 degrees and supination to 60 degrees.  The examiner stated that clinical evaluation did not show severe impairment.  

A May 2009 VA examination record reveals the Veteran's history that his right elbow freezes in either extension or flexion, necessitating moving it with the left hand.  He also reported stiffness and weakness.  He reported inability to reach to his back pocket.  Examination revealed extension to 40 degrees and flexion to 95 degrees.  Pronation had lost 10 degrees. 

An August 2010 VA treatment record reveals the Veteran's history of very stiff and painful right elbow.  He reported that he was unable to fully extend.  

A February 2017 VA examination record reveals history of right elbow pain, locking, weakness, incoordination, and decreased range of motion.  Examination revealed flexion from 35 to 100 degrees, extension from 100 to 35 degrees, supination to 70 degrees, and pronation to 50 degrees.  The Veteran was unable to reach behind the back to perform tasks.  Pain was noted on examination with flexion and extension, but it did not result in functional loss.  There was no change in range of motion after repetition.  Motor strength was full, and there was no atrophy.  There was limited pronation with motion lost beyond the last quarter of the arc and the hand did not approach full pronation.

The right elbow disability is rated at 20 percent by analogy to Diagnostic Code 5206, which rates limitation of flexion of the forearm.  Diagnostic Code 5206 provides a 30 percent rating for flexion of the major forearm to 70 degrees and a 40 percent rating for flexion of the major forearm limited to 55 degrees.  

After review of the evidence, notably the evidence of flexion limited to 65 degrees in November 2006 and the histories of flares with frozen movement, the Board finds a 30 percent rating is warranted under Diagnostic Code 5206 for the entire period of the claim.  A rating higher than 30 percent is not warranted under Diagnostic Code 5206, however.  The Board notes that the record includes a finding of flexion limited to 35 degrees in December 2004.  This is the only time the Veteran's flexion is noted to be so limited, however, and the record overwhelmingly shows motion significantly beyond that contemplated by the higher rating.  Notably, the records otherwise show flexion to at least 65 degrees and predominantly show flexion to at least 90 degrees.  In sum, the Board finds the impairment associated with the right elbow disability does not approximate the disability picture contemplated by a still higher rating under Diagnostic Code 5206 at any time during the period of the claim.

Other diagnostic codes provide higher ratings for favorable ankylosis of the major elbow at an angle between 90 and 70 degrees, limitation of extension of the major forearm to at least 100 degrees, flail joint or false flail joint, nonunion of the ulna with false movement, and loss of supination and pronation.  The record includes no evidence of flail joint, false flail joint, or nonunion of the ulna with false movement and loss of bone substance, and the Veteran maintains pronation and supination.  Furthermore, there is no evidence of limitation of extension to more than 40 degrees.  Finally, the Board finds there is no favorable ankylosis at an angle between 90 and 70 degrees.  The record indicates that the Veteran has pain with motion and a history of flares with limitation of function and temporary freezing.  However, there is no evidence of ankylosis or "freezing" between 90 and 70 degrees, and the Board finds the episodes of freezing do not approximate the impairment contemplated by favorable ankylosis.  The Board has considered the DeLuca factors.  However, the Veteran has already been compensated for the reported pain on use, and the Board finds the functional loss does not approximate the impairment required for a rating higher than 30 percent for the right elbow.  

The Board has considered whether there is any other schedular basis to assign a separate rating during this period.  The Board has also considered whether the scarring warrants a separate rating, but finds one is not merited because the evidence indicates that the scarring does not affect at least 144 square inches, does not affect function, and is not unstable, deep, or painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7804 (2008); 73 Fed. Reg. 54708 (Sept. 23. 2008).

Right Hip Disability

An April 2003 VA examination record reveals the Veteran's history of pain, stiffness, loss of range of motion, and a shortened right leg.  Examination revealed that the right leg measured 91 centimeters and the left measured 93 centimeters.  Examination of the feet showed no sign of abnormal weight-bearing.  The right hip appeared normal.  Range of motion testing revealed flexion to 100 degrees with pain from 80 degrees, extension to 20 degrees, adduction to 20 degrees, abduction to 30 degrees with pain from 20 degrees, external rotation to 40 degrees with pain from 20 degrees, and internal rotation to 20 degrees with exquisite pain to 20 degrees.  

A June 2004 private medical report reveals the Veteran's history that he could walk three to five miles, stand for eight hours, and sit for three to four hours (as limited by back and hip pain).  A September 2004 private evaluation record reveals findings of flexion to 90 degrees.  

A November 2006 VA examination record reveals findings of no pain or tenderness on exam.  Active and passive range of motion testing revealed flexion to 95 degrees, external rotation to 45 degrees, and internal rotation to 10 degrees. 

A May 2009 VA examination record reveals the Veteran's history of constant pain, stiffness, and weakness.  Examination revealed severe pain with rotation or extension.  Range of motion testing revealed extension to 25 degrees, adduction to 20 degrees, abduction to 30 degrees, external rotation to 75 degrees, and internal rotation to 25 degrees with pain throughout.  There was no additional limitation after repetition.  

A February 2017 VA examination record reveals history of severe right hip pain without flares.  The Veteran's spouse reported that the Veteran had pain in the hip when going up stairs, which required the Veteran to ascend stairs slowly.  Range of motion testing revealed flexion from 10 to 90 degrees, extension from -10 to -10 degrees, abduction to 25 degrees, and adduction to 15 degrees.  Adduction was not so limited such that the Veteran could not cross legs.  There was external rotation to 40 degrees and 0 degrees internal rotation.  Pain was noted on exam but did not result in functional loss.  There was evidence of pain on weight-bearing.  There was no change in range of motion after repetition.  Motor strength was 4/5 but the reduction was due to a recent cerebrovascular accident.  

The right hip disability is rated at 10 percent by analogy to Diagnostic Code 5252, which rates limitation of flexion of the thigh.  Diagnostic Code 5206 provides a 20 percent rating for flexion of the thigh limited to 30 degrees.  Higher ratings are provided for more limited flexion, ankylosis (Diagnostic Code 5250), limitation of abduction with motion lost beyond 10 degrees (Diagnostic Code 5253), flail joint (Diagnostic Code 5254), and malunion of the femur with marked hip impairment (Diagnostic Code 5255). 

After review of the evidence, the Board finds a rating greater than 10 percent is not warranted at any point during the period of the claim.  The medical evidence of record consistently demonstrates range of motion exceeding that contemplated for a higher rating.  Notably, testing consistently reveals flexion to at least 90 degrees and abduction to 25 degrees, even after repetition.  Although the Veteran reported limitation of function during flares, the limitation in motion appears to be accurately depicted by the reported range of motion after repetition.  Notably, the Veteran has not alleged limitation of motion during flares beyond that depicted in the clinical records.  There is no evidence indicating that the Veteran has sufficient limitation of flexion or abduction to warrant more than the 10 percent rating assigned for limitation of motion.  In this regard, the Board reiterates that the record is absent any history from the Veteran of flexion or abduction limited beyond that shown during clinical evaluation.  

The Board has considered whether there is any other schedular basis to assign a separate rating during this period.  Other diagnostic codes relating to the hip are Diagnostic Code 5250 (ankylosis), Diagnostic Code 5254 (Hip, flail joint), and Diagnostic Code 5255 (impairment of the femur).  These conditions are not shown on examination or otherwise in the record, and application of these diagnostic codes is not warranted.  The record does include findings of a limb discrepancy due to the right hip disability.  The discrepancy is only 2 centimeters, however, which does not meet the requirement for a compensable rating under Diagnostic Code 5275.  Therefore, the Board concludes that the right hip disability does not warrant a separate rating for limb length discrepancy.  


ORDER

The Board having determined that the Veteran's right knee disability warrants a separate 10 percent rating for instability from January 12, 2005, to August 11, 2005, and an increased rating of 40 percent from May 21, 2009, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.  

The Board having determined that the Veteran's right elbow disability warrants a rating of 30 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

An initial rating in excess of 10 percent for a right hip disability is denied.


____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


